CROW, J.
Epitomized Opinion
This was a suit brought by Laughbaum to enjo: part of an assessment for the improvement of public road. Laughbaum owned a farm of 156 through which extended an improved public iSs Although 154 acres of this land was on one side the road and 4 acres on the other side of the roac the entire acreage was carried on the tax duplieat as one tract. The assessment in question was mad on the basis of foot frontage and in. fixing the a; sessment against plaintiff’s land the number < lineal feet of the road passing through his lan was doubled and the total multiplied by the sum pe foot which was assessable against the lands abul ting on the improvement, and the total of plaintiff’ assessment was placed against his entire tract, ii stead of separately against the two. Plainti claimed that an assessment should be made agaim the four acres on the basis of its foot frontage an that the excess above 33 per cent of the taxatio value should be perpetually enjoined. In grantin the plaintiff the relief prayed for, the Court of A; peals held:
1. Where strips of land on opposite sides of a rosl are separately assessed for the purpose of makin] public improvement on the highway, the assessmei cannot be added together and charged upon t whole parcel of the land, even though the two trae remain on the tax duplicate as an an entirety fi the purpose of taxation.